Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-20 are pending and claims 15-20 are withdrawn. 
Election/Restrictions
Claims 15-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/19/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-6, 8-10, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pena (U.S. 2022/0212046) in view of Rother (U.S. 2009/0301739).
With respect to claims 1 and 8, Pena discloses a fire suppression system comprising: a cylinder for holding a fire suppression agent (figure 1, #14), the cylinder comprising a valve (paragraph 0037-38, the valve of 30 allowing for activation of the contents within 12)) for controlling the release of the fire suppression agent (paragraph 0037); and a cartridge operatively connected to the valve (20), the cartridge comprising: a body (20) for holding a pressurized gas, the body comprising a breakable seal for releasing the pressurized gas when broken (seal broken via 36, paragraph 0037); but fails to disclose a status indicator connected to the body, the status indicator comprising a first state and a second state, wherein the status indicator undergoes a change from the first state to the second state as a result of the pressurized gas in the cartridge being discharged. 
Rother, paragraph 0027, discloses using a pressure or temperature sensor for the contents within a tank to determine if tampering, theft, or other information about the extinguisher as a whole. Paragraph 0018, further discloses such measurements are used to indicate the status of the extinguisher container. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensors and identifying means of Rother into the system of Pena, to allow Pena to indicate to the user if the system has been used (indicating a state change from used to unused based off of a change in pressure/temperature) or if the device has been tampered with. The noted sensor module and system of Rother being usable with fluid and gases tanks (paragraph 0002) and thus incorporate into either or both tanks of Pena are possible to indicate their use. 
With respect to claim 2, Pena as modified by Rother discloses the status indictor the status indicator is connected to the cartridge with an adhesive (paragraph 0024, discloses the sensor module is adhered to the body of the device: Rother).  
With respect to claim 3, Pena as modified by Rother discloses the change in a physical parameter of the body comprises at least one of a decrease in temperature beyond a threshold temperature value (paragraph 0027), an increase in relative humidity beyond a threshold relative humidity value, an increase in absolute humidity beyond a threshold absolute humidity value, and a decrease in an instant differential temperature rate beyond a threshold differential temperature rate (paragraphs 0027 and 0029, as the noted temperature sensor would show a decrease in the temperature, and thus would show any decrease with respect to a threshold differential temperature rate).  
With respect to claim 5, Pena as modified by Rother discloses the status indicator comprises a temperature sensor (paragraphs 0027 and 0029 of Rother) disposed in thermal communication with the body and in electrical communication with a visual indicator (paragraphs 0023 and 0029) and wherein the change in a physical parameter of the body comprises a rate of temperature change of the body (paragraphs 0023, 0027, and 0029).  
With respect to claim 6, Pena as modified by Rother discloses the rate of temperature change of the body is calculated using at least one processor (the processer of the microcontroller/control module), the at least one processor being in electrical communication with the status indicator (paragraph 0029 of Rother).  
With respect to claim 7, Pena as modified by Rother discloses the change from the first state to the second state is irreversible (as noted in Rother, the change in temperature/pressure can be done by the use of the material, and thus if the reading of the device is reflective of a lack of material the reading/state is not reversible as there is a lack of fluid to cause the change to reverse back, i.e. if the material is used there is no pressure reading and it cannot be reversed as the tank is used).  
With respect to claim 9, Pena as modified by Rother discloses the discharge of the pressurized gas in the cartridge causes a physical change (temperature and pressure as disclosed above in Rother), the status indicator changing from the first state to the second state when exposed to the physical change (i.e. the change in pressure/temperature). 
With respect to claim 10, Pena as modified by Rother discloses the pressurized gas is discharged using a piercing pin (Pena paragraph 0037). 
With respect to claim 12, Pena discloses the status indicator is communicatively connected with a visual indicator (Rother, paragraphs 0023 and 0029), the visual indicator signaling when the status indicator changes from the first state to the second state (paragraphs 0023 and 0029). 
With respect to claim 13, Pena as modified by Rother discloses the connection between the status indicator and the visual indicator is wireless (Rother, paragraph 0018). 
With respect to claim 14, Pena as modified by Rother discloses the connection between the status indicator and the visual indicator is wired (Rother, paragraph 0018).


Claim(s) 1, 8, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pena (U.S. 2022/0212046) in view of Kaiser (U.S. 2021/0046344).
With respect to claims 1 and 8, Pena discloses a fire suppression system comprising: a cylinder for holding a fire suppression agent (figure 1, #14), the cylinder comprising a valve (paragraph 0037-38, the valve of 30 allowing for activation of the contents within 12)) for controlling the release of the fire suppression agent (paragraph 0037); and a cartridge operatively connected to the valve (20), the cartridge comprising: a body (20) for holding a pressurized gas, the body comprising a breakable seal for releasing the pressurized gas when broken (seal broken via 36, paragraph 0037); but fails to disclose a status indicator connected to the body, the status indicator comprising a first state and a second state, wherein the status indicator undergoes a change from the first state to the second state as a result of the pressurized gas in the cartridge being discharged. 
	Kaiser, paragraph 0039, discloses using a temperature-dependent strip 28 that allows a user to determine when the suppression unit 12 has been fired/engaged. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the temperature dependent strip 28 of Kaiser into the system of Pena, to allow a user to visually determine that the system has been fire/engaged. Doing so by inspecting the change in temperature (change from a first to second state causing the change in the color to indicate its use). 
With respect to claim 4, Rena as modified by Kaiser discloses the status indicator comprises at least one thermo-sensitive ink (the paint/coating of Kaiser) and wherein the change from the first state to the second state by the status indictor is defined by at least a portion of the at least one thermo-sensitive ink changing from a first color to a second color (paragraph 0039 of Kaiser).  

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pena in view of Kaiser as applied to claim 8 above, and further in view of Miller (U.S. 2015/0345653).
With respect to claim 11, Rena as modified by Kaiser discloses the system of claim 8, but fails to the cartridge is configured within a control box, the control box comprising a window configured to allow the status indicator to be visually inspected. 
	Miller discloses a housing (2), which has a window that allows for a user to check to see if a valve is in the open or closed state. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to first utilize a housing about the cartridge of Pena, Pena discloses the housing about just the valve, but incorporating a larger housing to incorporate the entire device would allow for sufficient storage/protect of the valve and cartridge), secondly, using a window such as taught by Miller is obvious in a housing to allow for a user to visually indicate what’s inside (in this instant case to see that the paint had changed color). The examiner notes, it is well understood in the art to put canisters in a protective housing (cabinet etc.) to protect and house them. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752